

EXHIBIT 10.45
AIR COMMERCIAL REAL ESTATE ASSOCIATION
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE -- GROSS
(DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS)
1.    Basic Provisions ("Basic Provisions").
1.1    Parties: This Lease ("Lease"), dated for reference purposes only October
24, 2012 is made by and between Cal-Sorrento, Ltd., a California limited
partnership ("Lessor") and Halozyme Therapeutics, Inc., a Delaware corporation
and Halozyme, Inc., a California corporation ("Lessee"), (collectively the
"Parties," or individually a "Party").
1.2    Premises: That certain real property, including all improvements therein
or to be provided by Lessor under the terms of this Lease, and commonly known as
11436 Sorrento Valley Road located in the County of San Diego, State of
California and generally described as (describe briefly the nature of the
property and, if applicable, the "Project", if the property is located within a
Project) 18,000 square foot office - R&D Building, excluding the warehouse
("Premises"). (See also Paragraph 2)
1.3    Term: Approximately 5 years and 0 months ("Original Term") commencing See
Addendum and Work Letter ("Commencement Date") and ending the date that is 60
months following the Commencement Date, unless, however, such date is not the
last day of a calendar month, in which event the Original Term shall end on the
last day of the calendar month in which such date occurs ("Expiration Date").
(See also Paragraph 3)
1.4    Early Possession: If the Premises are available Lessee may have
non-exclusive possession of the Premises commencing upon substantial completion
of tenant improvements ("Early Possession Date"). (See also Paragraphs 3.2 and
3.3)
1.5    Base Rent:    $24,300.00 per month ("Base Rent"), payable on the first
day of each month commencing (See also Paragraph 4)
X If this box is checked, there are provisions in this Lease for the Base Rent
to be adjused. See Addendum.
1.6    Base Rent and Other Monies Paid Upon Execution:
(a)    Base Rent: $24,300.00 for the period first twelve months' base rent
before abatement
(b)    Security Deposit: $27,253.80 ("Security Deposit"). (See also Paragraph 5)
(c)    Association Fees: None
(d)    Other:    None
(e)    Total Due Upon Execution of this Lease: $27,253.80
1.7    Agreed Use: The premises shall be used for general office use and any
other legally permitted uses reasonably acceptable to Lessor, including, but not
limited to labs and pharmaceutical research and development and other ancillary
or related uses. (See also Paragraph 6)
1.8    Insuring Party: Lessor is the "Insuring Party". The annual "Base Premium"
is $1,985.00 (See also Paragraph 8)
1.9    Real Estate Brokers: (See also Paragraph 15 and 25)
(a) Representation: The following real estate brokers (the "Brokers") and
brokerage relationships exist in this transaction (check applicable boxes):



--------------------------------------------------------------------------------



X Cassidy Turley San Diego (Andy Irwin) represents Lessor exclusively (“Lessor’s
Broker”);
X Cassidy Turley San Diego (Dave Odmark) represents Lessee exclusively
(“Lessee’s Broker”);
__ _______________________represents both Lessor and Lessee (“Dual Agency”).


(b) Payment to Brokers: Lessor shall pay to the Brokers for the brokerage
services rendered by the Brokers the fee agreed to in the attached separate
written agreement.
1.10    Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by ________("Guarantor") (See also Paragraph 37)
1.11    Attachments, Attached hereto are the following, all of which constitute
a part of this Lease:
X an Addendum consisting of Paragraphs 51 through 59
__ a plot plan depicting the Premises;
__ a current set of the Rules and Regulations;
X a Work Letter;
__ other (specify):____________________________
2.    Premises.
2.1     Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. While the approximate square
footage of the Premises may have been used in the marketing of the Premises for
purposes of comparison, the Base Rent stated herein is NOT tied to square
footage and is not subject to adjustment should the actual size be determined to
be different. Note: Lessee is advised to verify the actual size prior to
executing this Lease.
2.2     Condition. Lessor shall deliver the Premises to Lessee broom clean and
free of debris on the Commencement Date or the Early Possession Date, whichever
first occurs ("Start Date"), and, so long as the required service contracts
described in Paragraph 7.1(b) below are obtained by Lessee and in effect within
thirty days following the Start Date, warrants to the best of its knowledge,
without any duty of inquiry or the imputation of constructive notice, that the
existing electrical, plumbing, fire sprinkler, lighting, heating, ventilating
and air conditioning systems "HVAC"), loading doors, sump pumps, if any, and all
other such elements in the Premises, other than those constructed by Lessee,
shall be in good operating condition on said date and that the surface and
structural elements of the roof, bearing walls and foundation of any buildings
on the Premises (the "Building") shall be free of material defects, and that the
Unit does not contain hazardous levels of any mold or fungi defined as toxic
under applicable state or federal law. If a non-compliance with said warranty
exists as of the Start Date, or if one of such systems or elements should
malfunction or fail within the appropriate warranty period, Lessor shall, as
Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessor's expense. The warranty periods
shall be as follows: (1) 6 months as to the HVAC systems, and (ii) 30 days as to
the remaining systems and other elements of the Building. If Lessee does not
give Lessor the required notice within the appropriate warranty period,
correction of any such non-compliance, malfunction or failure shall be the
obligation of



--------------------------------------------------------------------------------



Lessee at Lessee's sole cost and expense, except for the roof, foundations, and
bearing walls which are handled as provided in paragraph 7.
2.3    Compliance. Lessor warrants that to the best of its knowledge, without
any duty of inquiry or the imputation of constructive notice, the improvements
on the Premises, except to the extent designed, constructed and/or installed by
Lessee pursuant to the Work Letter, comply with the building codes, applicable
laws, covenants or restrictions of record, regulations, and ordinances
("Applicable Requirements") that were in effect at the time that each
improvement, or portion thereof, was constructed. Said warranty does not apply
to the use to which Lessee will put the Premises, modifications which may be
required by the Americans with Disabilities Act or any similar laws as a result
of Lessee's use (see Paragraph 50), or to any Alterations or Utility
Installations (as defined in Paragraph 7.3(a)) made or to be made by Lessee.
NOTE: Lessee is responsible for determining whether or not the Applicable
Requirements, and especially the zoning, are appropriate for Lessee's intended
use, and acknowledges that past uses of the Premises may no longer be allowed.
If the Premises do not comply with said warranty, Lessor shall, except as
otherwise provided, promptly after receipt of written notice from Lessee setting
forth with specificity the nature and extent of such non-compliance, rectify the
same at Lessor's expense. If Lessee does not give Lessor written notice of a
non-compliance with this warranty within 6 months following the Start Date,
correction of that non-compliance shall be the obligation of Lessee at Lessee's
sole cost and expense. If the Applicable Requirements are hereafter changed so
as to require during the term of this Lease the construction of an addition to
or an alteration of the Premises and/or Building, the remediation of any
Hazardous Substance, or the reinforcement or other physical modification of the
Unit, Premises and/or Building ("Capital Expenditure"), Lessor and Lessee shall
allocate the cost of such work as follows:


(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months' Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within10 days after receipt of Lessee's termination notice that Lessor
has elected to pay the difference between the actual cost thereof and an amount
equal to 6 months' Base Rent, If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.


(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor shall pay for such Capital Expenditure and Lessee
shall only be obligated to pay, each month during the remainder of the term of
this Lease or any extension thereof, on the date that on which the Base Rent is
due, an amount equal to 1/144th of the portion of such costs reasonably
attributable to the Premises. Lessee shall pay interest on the balance but may
prepay its obligation at any time. If, however, such Capital Expenditure is
required during the last 2 years of this Lease or if Lessor reasonably
determines that it is not economically feasible to pay its share thereof, Lessor
shall have the option to terminate this Lease upon 90 days prior written notice
to Lessee unless Lessee notifies Lessor, in writing, within 10 days after
receipt of Lessor's termination notice that Lessee will pay for such Capital
Expenditure. If Lessor does not elect to terminate and fails to tender its share
of any such Capital Expenditure, Lessee may advance such funds and deduct same,
with Interest, from Rent until Lessor's share of such costs have been fully
paid. If Lessee is unable



--------------------------------------------------------------------------------



to finance Lessor's share, or if the balance of the Rent due and payable for the
remainder of this Lease is not sufficient to fully reimburse Lessee on an offset
basis, Lessee shall have the right to terminate this Lease upon 30 days written
notice to Lessor. Lessee shall not be liable for any amounts greater than
$10,000.00 in the aggregate in a single calendar year for Capital Expenditures
that are not the result of Lessee's specific and unique use of the Premises.
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall either: (i)
immediately cease such changed use or intensity of use and/or take such other
steps as may be necessary to eliminate the requirement for such Capital
Expenditure, or (ii) complete such Capital Expenditure at its own expense.
Lessee shall not, however, have any right to terminate this Lease.


2.4    Acknowledgments. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the size and condition
of the Premises (including but not limited to the electrical, HVAC and fire
sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee's intended use, subject to satisfactory completion of
Lessor's Work, as defined in the Work Letter; (b) it is not relying on any
representation as to the size of the Premises made by Brokers or Lessor; (c) the
square footage of the Premises was not material to Lessee's decision to lease
the Premises and pay the Rent stated herein, and (d) neither Lessor, Lessor's
agents, have made any oral or written representations or warranties with respect
to said matters other than as set forth in this Lease.
2.5    Lessee as Prior Owner/Occupant. The warranties made by Lessor in
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.
3.    Term.
3.1    Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
3.2    Early Possession. Any provision herein granting Lessee Early Possession
of the Premises is subject to and conditioned upon the Premises being available
for such possession prior to the Commencement Date. Any grant of Early
Possession only conveys a non-exclusive right to occupy the Premises. If Lessee
totally or partially occupies the Premises prior to the Commencement Date, the
obligation to pay Base Rent shall be abated for the period of such Early
Possession. All other terms of this Lease (including but not limited to the
obligations to pay Real Property Taxes and insurance premiums and to maintain
the Premises) shall be in effect during such period. Any such Early Possession
shall not affect the Expiration Date.
3.3    Delay in Possession. [SEE WORK LETTER]
3.4    Lessee Compliance. Lessor shall not be required to deliver possession of
the Premises to Lessee until Lessee complies with its obligation to provide
evidence of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee
shall be required to perform all of its obligations under this Lease from



--------------------------------------------------------------------------------



and after the Start Date, including the payment of Rent, notwithstanding
Lessor's election to withhold possession pending receipt of such evidence of
insurance. Further, if Lessee is required to perform any other conditions prior
to or concurrent with the Start Date, the Start Date shall occur but Lessor may
elect to withhold possession until such conditions are satisfied.
4.    Rent.
4.1.    Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
("Rent").
4.2     Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
All monetary amounts shall be rounded to the nearest whole dollar. In the event
that any invoice prepared by Lessor is inaccurate such inaccuracy shall not
constitute a waiver and Lessee shall be obligated to pay the amount set forth in
this Lease. Rent for any period during the term hereof which is for less than
one full calendar month shall be prorated based upon the actual number of days
of said month. Payment of Rent shall be made to Lessor at its address stated
herein or to such other persons or place as Lessor may from time to time
designate in writing. Acceptance of a payment which is less than the amount then
due shall not be a waiver of Lessor's rights to the balance of such Rent,
regardless of Lessor's endorsement of any check so stating. In the event that
any check, draft, or other instrument of payment given by Lessee to Lessor is
dishonored for any reason, Lessee agrees to pay to Lessor the sum of $25 in
addition to any Late Charge and Lessor, at its option, may require all future
payments to be made by Lessee to be by cashier's check. Payments will be applied
first to accrued late charges and attorney's fees, second to accrued interest,
then to Base Rent, Insurance and Real Property Taxes, and any remaining amount
to any other outstanding charges or costs.
4.3    Association Fees. In addition to the Base Rent, Lessee shall pay to
Lessor each month an amount equal to any owner's association or condominium fees
levied or assessed against the Premises. Said monies shall be paid at the same
time and in the same manner as the Base Rent.
5.    Security Deposit. Lessee shall deposit with Lessor upon execution hereof
the Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount already due Lessor, for Rents
which will be due in the future, and/ or to reimburse or compensate Lessor for
any liability, expense, loss or damage which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases during the term of
this Lease, Lessee shall, upon written request from Lessor, deposit additional
monies with Lessor so that the total amount of the Security Deposit shall at all
times bear the same proportion to the increased Base Rent as the initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor's reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof. If
a



--------------------------------------------------------------------------------



change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor's reasonable judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 90 days after the expiration or termination of this Lease, Lessor shall
return that portion of the Security Deposit not used or applied by Lessor. No
part of the Security Deposit shall be considered to be held in trust, to bear
interest or to be prepayment for any monies to be paid by Lessee under this
Lease.
6.    Use.
6.1    Use. Lessee shall use and occupy the Premises only for the Agreed Use,
and for no other purpose. Lessee shall not use or permit the use of the Premises
in a manner that is unlawful, creates damage, waste or a nuisance, or that
disturbs occupants of or causes damage to neighboring premises or properties.
Other than guide, signal, seeing eye dogs and a vivarium, Lessee shall not keep
or allow in the Premises any pets, animals, birds, fish, or reptiles. Lessor
shall not unreasonably withhold or delay its consent to any written request for
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements Lessor shall within 7 days after such
request give written notification of same, which notice shall include an
explanation of Lessor’s objections to the change in the Agreed Use.
6.2    Hazardous Substances.
(a) Reportable Uses Require Consent. The term "Hazardous Substance" as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, ordinary office
supplies (copier toner, liquid paper, glue, etc.) and common household cleaning
materials, so long as such use is incompliance with all Applicable Requirements,
is not a Reportable Use, and does not expose the Premises or neighboring
property to any meaningful risk of contamination or damage or expose Lessor to
any liability therefore. In addition, Lessor may condition its consent to any
Reportable Use upon receiving such additional assurances as Lessor reasonably
deems necessary to protect itself, the



--------------------------------------------------------------------------------



public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.
(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee's
expense, comply with all Applicable Requirements and take all investigatory
and/or remedial action reasonably recommended, whether or not formally ordered
or required, for the cleanup of any contamination of, and for the maintenance,
security and/or monitoring of the Premises or neighboring properties, that was
caused or materially contributed to by Lessee, or pertaining to or involving any
Hazardous Substance brought onto the Premises during the term of this Lease, by
or for Lessee, or Lessee’s employees, agents, contractors, representatives,
licensees, or invitees.
(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and attorneys' and consultants' fees arising out of or
involving any Hazardous Substance brought onto the Premises by or for Lessee, or
any of Lessee's employees, agents, contractors, representatives, licensees, or
invitees (provided, however, that Lessee shall have no liability under this
Lease with respect to underground migration of any Hazardous Substance under the
Premises from adjacent properties not caused or contributed to by Lessee).
Lessee's obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.
(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which result from Hazardous Substances which existed on the
Premises prior to Lessee's occupancy or which are caused by the negligence or
willful misconduct of Lessor, its agents or employees. Lessor's obligations, as
and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to Lessee's occupancy, unless such



--------------------------------------------------------------------------------



remediation measure is required as a result of Lessee's use (including
"Alterations", as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor's agents to have reasonable access to the Premises at reasonable tines in
order to carry out Lessor's investigative and remedial responsibilities.
6.3     Lessee's Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the such Requirements, without regard to whether
such Requirements are now in effect or become effective after the Start Date.
Lessee shall, within 10 days after receipt of Lessor's written request, provide
Lessor with copies of all permits and other documents, and other information
evidencing Lessee's compliance with any Applicable Requirements specified by
Lessor, and shall immediately upon receipt, notify Lessor in writing (with
copies of any documents involved) of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving the failure of
Lessee or the Premises to comply with any Applicable Requirements. Likewise,
Lessee shall immediately give written notice to Lessor of: (i) any water damage
to the Premises and any suspected seepage, pooling, dampness or other condition
conducive to the production of mold; or (ii) any mustiness or other odors that
might indicate the presence of mold in the Premises.
6.4     Inspection; Compliance. Lessor and Lessor's "Lender" (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements or a Hazardous Substance Condition (see paragraph 9.1) is found to
exist or be imminent, or the inspection is requested or ordered by a
governmental authority. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. In addition, Lessee shall provide
copies of all relevant material safety data sheets (MSDS) to Lessor within 10
days of the receipt of a written request therefor.
7.    Maintenance; Repairs; Utility Installations; Trade Fixtures and
Alterations.
7.1    Lessee's Obligations.
(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2
(Lessor's Obligations), 9 (Damage or Destruction), and 14(Condemnation), Lessee
shall, at Lessee's sole expense, keep the Premises, Utility Installations
(intended for Lessee's exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment,



--------------------------------------------------------------------------------



electrical, lighting facilities, boilers, pressure vessels, fire protection
system, fixtures, walls (interior and exterior), ceilings, floors, windows,
doors, plate glass, skylights, landscaping, driveways, parking lots, fences,
retaining walls, signs, sidewalks and parkways located in, on, or adjacent to
the Premises. Lessee is also responsible for keeping the roof and roof drainage
clean and free of debris. Lessor shall keep the surface and structural elements
of the roof, foundations, and bearing walls in good repair (see paragraph 7.2).
Lessee, in keeping the Premises in good order, condition and repair, shall
exercise and perform good maintenance practices, specifically including the
procurement and maintenance of the service contracts required by Paragraph
7.1(b) below. Lessee's obligations shall include restorations, or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair. Lessee shall, during the term of this
Lease, keep the exterior appearance of the Building in a first-class condition
(including, e.g. graffiti removal) consistent with the exterior appearance of
other similar facilities of comparable age and size in the vicinity, including,
when necessary, the exterior repainting of the Building.
(b) Service Contracts. Lessee shall, at Lessee's sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler, and pressure vessels, (iii) fire
extinguishing systems, including fire alarm and/or smoke detection, (iv)
landscaping and irrigation systems, and (v) clarifiers. However, Lessor reserves
the right, upon notice to Lessee, to procure and maintain any or all of such
service contracts, and Lessee shall reimburse Lessor upon demand, for the cost
thereof.
(c) Failure to Perform. If Lessee fails to perform Lessee’s obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days’ prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee’s behalf, and put
the premises in good order, condition and repair, and Lessee shall promptly pay
to Lessor a sum equal to 115% of the cost thereof.
7.2    Lessor's Obligations. Subject to the provisions of Paragraphs 2,2
(Condition), 2.3 (Compliance), 9 (Damage or Destruction) and 14 (Condemnation),
it is intended by the Parties hereto that Lessor have no obligation, in any
manner whatsoever, to repair and maintain the Premises, or the equipment
therein, all of which obligations are intended to be that of the Lessee, except
for the surface and structural elements of the roof, foundations and bearing
walls, the repair of which shall be the responsibility of Lessor upon receipt of
written notice that such a repair is necessary. It is the intention of the
Parties that the terms of this Lease govern the respective obligations of the
Parties as to maintenance and repair of the Premises, and they expressly waive
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.
7.3    Utility Installations; Trade Fixtures; Alterations.
(a) Definitions. The term "Utility Installations" refers to all floor and window
coverings, air and/or vacuum lines, power panels, electrical distribution,
security and fire protection systems, communication cabling, lighting fixtures,
HVAC equipment, plumbing, and fencing in or on the Premises. The term "Trade
Fixtures" shall mean Lessee's machinery and equipment that can be removed
without



--------------------------------------------------------------------------------



doing material damage to the Premises. The term "Alterations" shall mean any
modification of the improvements after the Commencement Date, other than Utility
Installations, the Improvements, or Trade Fixtures, whether by addition or
deletion. "Lessee Owned Alterations and/or Utility Installations" are defined as
Alterations and/or Utility Installations made by Lessee that are not yet owned
by Lessor pursuant to Paragraph 7.4(a).
(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Alterations or Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, will not affect the
electrical, plumbing, HVAC, and/or life safety systems, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 month's
Base Rent in the aggregate or a sum equal to one month's Base Rent in any one
year. Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee's: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner,
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month's Base Rent, Lessor may condition its consent upon
Lessee providing a lien and completion bond in an amount equal to 110% of the
estimated cost of such Alteration or Utility Installation and/or upon Lessee's
posting an additional Security Deposit with Lessor.
(c) Liens; Bonds. Lessee shall pay, when due, all claims for labor or materials
furnished or alleged to have been furnished to or for Lessee at or for use on
the Premises, which claims are or may be secured by any mechanic's or
materialmen's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and Lessor's successors, assigns, officers, directors, shareholders,
members, partners, participants, affiliates, trustees, beneficiaries,
subsidiaries, representatives and agents (collectively the "Lessor Parties") and
the Premises against the same and shall pay and satisfy any such adverse
judgment that may be rendered thereon before the enforcement thereof. If Lessor
shall require, Lessee shall furnish a surety bond in an amount equal to 150% of
the amount of such contested lien, claim or demand, indemnifying Lessor, the
Lessor Parties and the Premises against liability for the same. If Lessor elects
to participate in any such action, Lessee shall pay Lessor's attorneys' fees and
costs.
7.4    Ownership; Removal; Surrender; and Restoration.



--------------------------------------------------------------------------------



(a) Ownership. Subject to Lessor's right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.
(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. This
right to request removal shall not apply to Lessee Owned Alterations and Utility
Installations consented to by Lessor unless at the time of consenting Lessor
specifies it will require any such alterations to be removed at the end of the
Lease term. Lessor may require the removal at any time of all or any part of any
Lessee Owned Alterations or Utility Installations made without the required
consent.
(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. “Ordinary
wear and tear” shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures. Lessee owned Alterations
and/or Utility Installations, furnishings and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall completely remove
from the Premises any and all Hazardous Substances brought onto the Premises by
or for Lessee, or any third party (except Hazardous Substances which were
deposited via underground migration from areas outside of the Premises) even if
such removal would require Lessee to perform or pay for work that exceeds
statutory requirements Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. Any personal property of Lessee not removed on or
before the Expiration Date or any earlier termination date shall be deemed to
have been abandoned by Lessee and may be disposed of or retained by Lessor as
Lessor may desire. The failure by Lessee to timely vacate the Premises pursuant
to this Paragraph 7.4(c) without the express written consent of Lessor shall
constitute a holdover under the provisions of Paragraph 26 below.
8.    Insurance; Indemnity,
8.1    Payment of Premium Increases.
(a) Lessee shall pay to Lessor any Insurance cost increase ("Insurance Cost
Increase") occurring during the term of this Lease. Insurance Cost Increase is
defined as any increase in the actual cost of the insurance required under
Paragraph 8.2(b), 8.3(a) and 8.3(b) ("Required Insurance"), over and above the
Base Premium as hereinafter defined calculated on an annual basis. Insurance
Cost Increase shall include but not be limited to increases resulting from the
nature of Lessee's occupancy, any act or omission of Lessee, requirements of the
holder of mortgage or deed of trust covering the Premises, increased



--------------------------------------------------------------------------------



valuation of the Premises and/or a premium rate increase. The parties are
encouraged to fill in the Base Premium in paragraph 1.8 with a reasonable
premium for the Required Insurance based on the Agreed Use of the Premises. If
the parties fail to insert a dollar amount in Paragraph 1.8, then the Base
Premium shall be the lowest annual premium reasonably obtainable for the
Required Insurance as of the commencement of the Original Term for the Agreed
Use of the Premises. In no event, however, shall Lessee be responsible for any
portion of the increase in the premium cost attributable to liability insurance
carried by Lessor under Paragraph 8.2(b) in excess of $2,000,000 per occurrence.
(b) Lessee shall pay any such Insurance Cost Increase to Lessor within 30 days
after receipt by Lessee of a copy of the premium statement or other reasonable
evidence of the amount due. If the insurance policies maintained hereunder cover
other property besides the Premises, Lessor shall also deliver to Lessee a
statement of the amount of such Insurance Cost Increase attributable only to the
Premises showing in reasonable detail the manner in which such amount was
computed. Premiums for policy periods commencing prior to, or extending beyond
the term of this Lease, shall be prorated to correspond to the term of this
Lease.
8.2    Liability Insurance.
(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing liability of not less than $1,000,000
per occurrence, subject to an annual aggregate of not less than $2,000,000.
Lessee shall add Lessor as an additional insured by means of an endorsement at
least as broad as the Insurance Service Organization's "Additional
Insured-Managers or Lessors of Premises" Endorsement. The policy shall not
contain any intra-insured exclusions as between insured persons or
organizations, but shall include coverage for liability assumed under this Lease
as an "insured contract" for the performance of Lessor's and Lessee's indemnity
obligations under this Lease. Lessee shall provide an endorsement on its
liability policy(ies) which provides that its insurance shall be primary to and
not contributory with any similar insurance carried by Lessor, whose insurance
shall be considered excess insurance only.
(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.
8.3     Property Insurance - Building, Improvements and Rental Value.
(a) Building and Improvements. The Insuring Party shall obtain and keep in force
a policy or policies in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full insurable replacement cost
of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee's personal property shall be insured
by Lessee not by Lessor. If the coverage is available and commercially
appropriate, such



--------------------------------------------------------------------------------



policy or policies shall insure against all risks of direct physical loss or
damage (except the perils of flood and/or earthquake unless required by a Lender
or included in the Base Premium), including coverage for debris removal and the
enforcement of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any coinsurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located. If such insurance coverage has a deductible clause,
the deductible amount shall not exceed $5,000 per occurrence, and Lessee shall
be liable for such deductible amount in the event of an Insured Loss.
(b) Rental Value. The insuring Party shall obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value Insurance"). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period. Lessee shall be
liable for any deductible amount in the event of such loss.
(c) Adjacent Premises. If the Premises are part of a larger building, or of a
group of buildings owned by Lessor which are adjacent to the Premises, the
Lessee shall pay for any increase in the premiums for the property insurance of
such building or buildings if said increase is caused by Lessee's acts,
omissions, use or occupancy of the Premises.
8.4     Lessee's Property; Business Interruption Insurance; Worker's
Compensation Insurance.
(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee's personal property, Trade Fixtures, and Lessee Owned Alterations and
Utility Installations. Such insurance shall be full replacement cost coverage.
The proceeds from any such insurance shall be used by Lessee for the replacement
of personal property, Trade Fixtures and Lessee Owned Alterations and Utility
installations. Lessee shall provide Lessor with written evidence that such
insurance is in force.
(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
(c) Worker's Compensation Insurance. Lessee shall obtain and maintain Worker's
Compensation Insurance in such amount as may be required by Applicable
Requirements, including applicable state statutes, and provide Lessor with
evidence of such coverage. Such policy shall include a Waiver of Subrogation
endorsement. Lessee shall provide Lessor with a copy of such endorsement along
with the certificate of insurance or copy of the policy required by paragraph
8.5.
(d) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee's property, business operations or obligations under this Lease.



--------------------------------------------------------------------------------



(e) Commercial Automobile Insurance. Lessee shall obtain and maintain commercial
automobile liability insurance, including non-owned and hired automobile
liability. Such insurance shall provide combined single limits of not less than
$1,000,000.00 and Lessee shall provide Lessor with evidence of such coverage.
Lessee shall add Lessor as an additional insured by means of an endorsement.
8.5     Insurance Policies. Insurance required herein shall be by companies
maintaining during the policy term a "General Policyholders Rating" of at least
A-, VII, as set forth in the most current issue of "Best's Insurance Guide", or
such other rating as may be required by a Lender. Lessee shall not do or permit
to be done anything which invalidates the required insurance policies. Lessee
shall, prior to the Start Date, deliver to Lessor certified copies of policies
of such insurance or certificates with copies of the required endorsements
evidencing the existence and amounts of the required insurance. No such policy
shall be cancelable or subject to modification except after 30 days prior
written notice to Lessor to the extent Lessee's Insurer is willing to commit to
provide such notice. If such a policy is canceled for non-payment of premiums,
10 days notice shall be given to Lessor. If requested by Lessor, Lessee shall
furnish Lessor with evidence of renewal or “insurance binders” evidencing
renewal thereof, or Lessor may order such insurance and charge the cost thereof
to Lessee, which amount shall be payable by Lessee to Lessor upon demand. Such
policies shall be for a term of at least one year, or the length of the
remaining term of this Lease, whichever is less. If either Party shall fail to
procure and maintain the insurance required to be carried by it, the other Party
may, but shall not be required to, procure and maintain the same.
8.6     Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
8.7     Indemnity. Except for Lessor's gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor's master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys' and consultants' fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee's expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified.
8.8    Exemption of Lessor and its Agents from Liability. Except to the extent
caused by the gross negligence of willful misconduct of Lessor, and to the
maximum extent allowed by law, neither Lessor nor its agents shall be liable
under any circumstances for: (i) injury or damage to the person or goods, wares,
merchandise or other property of Lessee, Lessee's employees, contractors,
invitees, customers, or any other person in or about the Premises, whether such
damage or injury is caused by or results from fire, steam, electricity, gas,
water or rain, indoor air quality, the presence of mold or from the breakage,



--------------------------------------------------------------------------------



leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, (ii) any damages arising from any act or
neglect of any other tenant of Lessor or from the failure of Lessor or its
agents to enforce the provisions of any other lease in the Project, or (iii)
injury to Lessee's business or for any loss of income or profit therefrom.
Instead, it is intended that Lessee's sole recourse in the event of such damages
or injury be to file a claim on the insurance policy(ies) that Lessee is
required to maintain pursuant to the provisions of paragraph 8.
8.9     Failure to Provide Insurance. Lessee acknowledges that any failure on
its part to obtain or maintain the insurance required herein will expose Lessor
to risks and potentially cause Lessor to incur costs not contemplated by this
Lease, the extent of which will be extremely difficult to ascertain.
Accordingly, for any month or portion thereof that Lessee does not maintain the
required insurance and/or does not provide Lessor with the required binders or
certificates evidencing the existence of the required insurance, the Base Rent
shall be automatically increased, without any requirement for notice to Lessee,
by an amount equal to 10% of the then existing Base Rent or $100, whichever is
greater. The parties agree that such increase in Base Rent represents fair and
reasonable compensation for the additional risk/ costs that Lessor will incur by
reason of Lessee's failure to maintain the required insurance. Such increase in
Base Rent shall in no event constitute a waiver of Lessee's Default or Breach
with respect to the failure to maintain such insurance, prevent the exercise of
any of the other rights and remedies granted hereunder, nor relieve Lessee of
its obligation to maintain the insurance specified in this Lease.
9.    Damage or Destruction.
9.1    Definitions.
(a) "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total. Notwithstanding the foregoing, Premises Partial
Damage shall not include damage to windows, doors, and/or other similar items
which Lessee has the responsibility to repair or replace pursuant to the
provisions of Paragraph 7.1.
(b) "Premises Total Destruction" shall mean damage or destruction to the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which cannot reasonably be repaired in 6 months or less from the
date of the damage or destruction. Lessor shall notify Lessee in writing within
30 days from the date of the damage or destruction as to whether or not the
damage is Partial or Total.
(c) "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3 (a), irrespective of any deductible amounts
or coverage limits involved.



--------------------------------------------------------------------------------



(d) "Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.
(e) "Hazardous Substance Condition" shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance, in, on, or under the Premises which requires restoration.
9.2     Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such damage
(but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $10,000 or less, and, in such event, Lessor shall make any
applicable insurance proceeds available to Lessee on a reasonable basis for that
purpose, Notwithstanding the foregoing, if the required insurance was not in
force or the insurance proceeds are not sufficient to effect such repair, the
Insuring Party shall promptly contribute the shortage in proceeds (except as to
the deductible which is Lessee's responsibility) as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefore. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(Ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction, Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
9.3     Partial Damage - Uninsured Loss. If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee's expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor's expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after receipt of the termination notice to give written notice to
Lessor of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue



--------------------------------------------------------------------------------



in full force and effect, and Lessor shall proceed to make such repairs as soon
as reasonably possible after the required funds are available. If Lessee does
not make the required commitment, this Lease shall terminate as of the date
specified in the termination notice.
9.4     Total Destruction. Notwithstanding any other provision hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor's damages from Lessee, except as provided in Paragraph 8.6.
9.5     Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds six month's Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee's receipt of Lessor's written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor's commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee's option shall be extinguished.
9.6    Abatement of Rent; Lessee's Remedies.
(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
(b) Remedies. If Lessor is obligated to repair or restore the Premises and does
not commence, in a substantial and meaningful way, such repair or restoration
within 90 days after such obligation shall accrue, Lessee may, at any time prior
to the commencement of such repair or restoration, give written notice to Lessor
and to any Lenders of which Lessee has actual notice, of Lessee's election to
terminate this Lease on a date not less than 60 days following the giving of
such notice. If Lessee gives such notice and such repair or restoration is not
commenced within 30 days thereafter, this Lease shall terminate as of the date
specified in said notice. If the repair or restoration is commenced within such
30 days, this Lease shall continue in full force and effect. "Commence" shall
mean either the unconditional authorization of



--------------------------------------------------------------------------------



the preparation of the required plans, or the beginning of the actual work on
the Premises, whichever first occurs.
9.7    Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's Security
Deposit as has not been, or is not then required to be, used by Lessor.
10.    Real Property Taxes.
10.1    Definition. As used herein, the term "Real Property Taxes" shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Premises or the
Project, Lessor's right to other income therefrom, and/or Lessor's business of
leasing, by any authority having the direct or indirect power to tax and where
the funds are generated with reference to the Building address and where the
proceeds so generated are to be applied by the city, county or other local
taxing authority of a jurisdiction within which the Premises are located. Real
Property Taxes shall also include any tax, fee, levy, assessment or charge, or
any increase therein: (i) imposed by reason of events occurring during the term
of this Lease, including but not limited to, a change in the ownership of the
Premises, and (ii) levied or assessed on machinery or equipment provided by
Lessor to Lessee pursuant to this Lease.
10.2     
(a) Payment of Taxes. Lessor shall pay the Real Property Taxes applicable to the
Premises provided, however, that Lessee shall pay to Lessor the amount, if any,
by which Real Property Taxes applicable to the Premises increase over the fiscal
tax year during which the Commencement Date Occurs (“Tax Increase”). Payment of
any such Tax Increase shall be made by Lessee to Lessor within 30 days after
receipt of Lessor’s written statement setting forth the amount due and
computation thereof. If any such taxes shall cover any period of time prior to
or after the expiration or termination of this Lease, Lessee's share of such
taxes shall be prorated to cover only that portion of the tax bill applicable to
the period that this Lease is in effect. In the event Lessee incurs a late
charge on any Rent payment, Lessor may estimate the current Real Property Taxes,
and require that the Tax Increase be paid in advance to Lessor by Lessee monthly
in advance with the payment of the Base Rent. Such monthly payment shall be an
amount equal to the amount of the estimated installment of the Tax Increase
divided by the number of months remaining before the month in which said
installment becomes delinquent. When the actual amount of the applicable Tax
Increase is known, the amount of such equal monthly advance payments shall be
adjusted as required to provide the funds needed to pay the applicable Tax
Increase. If the amount collected by Lessor is insufficient to pay the Tax
Increase when due, Lessee shall pay Lessor, upon demand, such additional sums as
are necessary to pay such obligations. Advance payments may be intermingled with
other moneys of Lessor and shall not bear interest. In the event of a Breach by
Lessee in the performance of its obligations under this Lease, then any such
advance payments may be treated by Lessor as an additional Security Deposit.



--------------------------------------------------------------------------------



(b) Additional Improvements. Notwithstanding anything to the contrary in this
Paragraph 10.2, Lessee shall pay to Lessor upon demand therefor the entirety of
any increase in Real Property Taxes assessed by reason of Alterations or Utility
Installations placed upon the Premises by Lessee or at Lessee's request or by
reason of any alterations or improvements to the Premises made by Lessor
subsequent to the execution of this Lease by the Parties.
10.3     Joint Assessment. If the Premises are not separately assessed, Lessee's
liability shall be an equitable proportion of the Tax Increase for all of the
land and improvements included within the tax parcel assessed, such proportion
to be conclusively determined by Lessor from the respective valuations assigned
in the assessor's work sheets or such other information as may be reasonably
available.
10.4    Personal Property Taxes. Lessee shall pay, prior to delinquency, all
taxes assessed against and levied upon Lessee Owned Alterations, Utility
Installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee. When possible, Lessee shall cause its Lessee Owned Alterations and
Utility Installations, Trade Fixtures, furnishings, equipment and all other
personal property to be assessed and billed separately from the real property of
Lessor. If any of Lessee's said property shall be assessed with Lessor's real
property, Lessee shall pay Lessor the taxes attributable to Lessee's property
within 10 days after receipt of a written statement setting forth the taxes
applicable to Lessee's property.
11.    Utilities and Services. Lessee shall pay for all water, gas, heat, light,
power, telephone, trash disposal and other utilities and services supplied to
the Premises, together with any taxes thereon. If any such services are not
separately metered or billed to Lessee, Lessee shall pay a reasonable
proportion, to be determined by Lessor, of all charges jointly metered or
billed. There shall be no abatement of rent and Lessor shall not be liable in
any respect whatsoever for the inadequacy, stoppage, interruption or
discontinuance of any utility or service due to riot, strike, labor dispute,
breakdown, accident, repair or other cause beyond Lessor’s reasonable control or
in cooperation with governmental request or directions.
12. Assignment and Subletting.
12.1    Lessor's Consent Required.
(a) Lessee shall not voluntarily or by operation of law assign, transfer,
mortgage or encumber (collectively, "assign or assignment") or sublet all or any
part of Lessee's interest in this Lease or in the Premises without Lessor's
prior written consent.
(b) Unless Lessee is a corporation and its stock is publicly traded on a
national stock exchange, a change    in the control of Lessee shall constitute
an assignment requiring consent. The transfer, on a cumulative basis, of 25% or
more of the voting control of Lessee shall constitute a change in control for
this purpose.
(c) The involvement of Lessee or its assets in any transaction, or series of
transactions    (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs,which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to



--------------------------------------------------------------------------------



which Lessor has consented, or    as it exists immediately prior to said
transaction or transactions constituting such reduction, whichever was or is
greater, shall be considered an assignment of this Lease to which Lessor may
withhold its consent. "Net Worth of Lessee" shall mean the net worth of Lessee
(excluding any guarantors) established under generally accepted accounting
principles.
(d) An assignment or subletting without consent shall, at Lessor's option, be a
Default curable after notice per Paragraph 13.1(c), or a non curable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a non curable Breach, Lessor may
either: (1) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.
(e) Lessee's remedy for any breach of Paragraph 12.1    by Lessor shall be
limited to compensatory damages and/or injunctive relief.
(f) Lessor may reasonably withhold consent to a proposed assignment or
subletting if Lessee is in Default at the time consent is requested.(g)
Notwithstanding the foregoing, allowing a de minimis portion of the Premises,
ie. 20 square feet or less, to be used by a third party vendor in connection
with the installation of a vending machine or payphone shall not constitute a
subletting.
12.2    Terms and Conditions Applicable to Assignment and Subletting.
(a) Regardless of Lessor's consent, no assignment or subletting shall:     (i)
be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to
be    performed by Lessee.
(b) Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.
(c) Lessor's consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee’s obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor’s remedies against any other person or entity
responsible therefor to Lessor, or any security held by Lessor.
(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or



--------------------------------------------------------------------------------



required modification of the Premises, if any, together with a fee of $500 as
consideration for Lessor’s considering and processing said request. Lessee
agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested. (See also Paragraph 36). Lessee
shall pay Lessor’s attorneys’ fees and costs in processing and documenting any
assignment or subletting.
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment, entering into such sublease, or entering into
possession of the Premises or any portion thereof, be deemed to have assumed and
agreed to conform and comply with each and every term, covenant, condition and
obligation herein to be observed or performed by Lessee during the term of said
assignment or sublease, other than such obligations as are contrary to or
inconsistent with provisions of an assignment or sublease to which Lessor has
specifically consented to in writing.
(g) Lessor's consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)
(h) Lessee shall pay to Lessor fifty percent (50%) of any "Transfer Premium" (as
herein defined) derived by Lessee from any assignment of subletting after first
deducting all of Lessee's marketing costs (including without limitation, tenant
improvements, commissions and incentives) associated with such sublease or
assignment. For purposes of this Lease "Transfer Premium" means (i) for an
assignment of the Lease, all consideration paid or payable to Lessee thereafter;
and (ii) for a sublease all additional rent or other consideration paid by such
subtenant in excess of the Rent payable by Lessee under this Lease (on a monthly
basis during the term and on a per rentable square foot basis if less than the
entire Premises is sublet). The Transfer Premium shall be paid to Lessor within
ten (10) days after Lessee receives the Transfer Premium.
12.3     Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
(a) Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee’s obligations, Lessee may
collect said Rent. In the event that the amount collected by Lessor exceeds
Lessee’s then outstanding obligations any such excess shall be refunded to
Lessee. Lessor shall not, by reason of the foregoing or any assignment of such
sublease, nor by reason of the collection of Rent, be deemed liable to the
sublessee by any failure of Lessee to perform and comply with any of the
Lessee’s obligations to such sublessee. Lessee hereby irrevocably authorizes and
directs any such sublessee, upon receipt of a written notice from Lessor stating
that a Breach exists in the performance of Lessee's obligations under this
Lease, to pay to Lessor all Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
Lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.
(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from



--------------------------------------------------------------------------------



the time of the exercise of said option to the expiration of such sublease;
provided, however, Lessor shall not be liable for any prepaid rents or security
deposit paid by such sublessee to such sublessor or for any prior Defaults or
Breaches of such sublessor.
(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.
(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.
13.    Default; Breach; Remedies.
13.1    Default; Breach. A "Default" is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A "Breach" is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3.5 business days
following written notice to Lessee. THE ACCEPTANCE BY LESSOR OF A PARTIAL
PAYMENT OF RENT OR SECURITY DEPOSIT SHALL NOT CONSTITUTE A WAIVER OF ANY OF
LESSOR'S RIGHTS, INCLUDING LESSOR'S RIGHT TO RECOVER POSSESSION OF THE PREMISES.
(c) The failure of Lessee to allow Lessor and/or its agents access to the
Premises or the commission of waste, act or acts constituting public or private
nuisance, and/or an illegal activity on the Premises by Lessee, where such
actions continue for a period of 3 business days following written notice to
Lessee.
(d) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) and Estoppel
Certificate or financial statements, (v) a requested subordination, (vi)
evidence concerning any guarant and/or Guarantor, (vii) any document requested
under Paragraph 42, (viii) material safety data sheets (MSDS), or (ix) any other
documentation or information which Lessor



--------------------------------------------------------------------------------



may reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.
(e) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 40 hereof, other than those
described in subparagraphs 13.1(a), (b), (c) or (d), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee's Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.
(f) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a “debtor”
as defined in 11 U.S.C. §101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee’s assets located at the Premises or of Lessee’s
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
(g) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
(h) If the performance of Lessee's obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor's liability
with respect to this Lease other than in accordance with the terms of such
guaranty,    (iii) a Guarantor's becoming insolvent or the subject of a
bankruptcy filing,(iv) a Guarantor's refusal to honor the guaranty, or (v) a
Guarantor's breach of its guaranty obligation on an anticipatory basis, and
Lessee's failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of the time of execution of this Lease.
(i) When this Lease requires service of notice, that notice shall replace
(rather than supplement) any equivalent or similar statutory notices, including
any notice required pursuant to the provisions and conditions of Section 1161 of
the California Code of Civil Procedure or any similar statute. When a statute
requires service of notice in a particular manner, service of that notice (or
similar notice required by this Lease) in the manner required by this Lease,
shall replace, and satisfy the statutory service of notice procedure or any
similar or successor statute.
13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. Lessee shall pay to Lessor an amount equal to 115% of the costs and
expenses incurred by Lessor in such performance upon receipt of an



--------------------------------------------------------------------------------



invoice therefore. In the event of a Breach, Lessor may, with or without further
notice or demand, and without limiting Lessor in the exercise of any right or
remedy which Lessor may have by reason of such Breach:
(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee:    (1) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result there
from, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys’ fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee's
Breach of this Lease shall not waive Lessor's right to recover any damages to
which Lessor is otherwise entitled. If termination of this Lease is obtained
through the provisional remedy of unlawful detainer, Lessor shall have the right
to recover in such proceeding any unpaid Rent and damages as are recoverable
therein, or Lessor may reserve the right to recover all or any part thereof in a
separate suit. If a notice and grace period required under Paragraph 13.1 was
not previously given, a notice to pay rent or quit, or to perform or quit given
to Lessee under the unlawful detainer statute shall also constitute the notice
required by Paragraph 13.1. In such case, the applicable grace period required
by Paragraph 13.1 and the unlawful detainer statute shall run concurrently, and
the failure of Lessee to cure the Default within the greater of the two such
grace periods shall constitute both an unlawful detainer and a Breach of this
Lease entitling Lessor to the remedies provided for in this Lease and/or by said
statute.
(b) Continue the Lease and Lessee's right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations, Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the slate wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.



--------------------------------------------------------------------------------



13.3     Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee's entering into this Lease,
all of which concessions are hereinafter referred to as "Inducement Provisions,"
shall be deemed conditioned upon Lessee's full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
13.4     Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 days after such amount shall be due, then,
without any requirement for notice to Lessee, Lessee shall immediately pay to
Lessor a one-time late charge equal to 3% of each such overdue amount or $100,
whichever is greater. The Parties hereby agree that such late charge represents
a fair and reasonable estimate of the costs Lessor will incur by reason of such
late payment. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee's Default or Breach with respect to such overdue
amount, nor prevent the exercise of any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for 3 consecutive installments of Base Rent, then notwithstanding any
provision of this Lease to the contrary, Base Rent shall, at Lessor's option,
become due and payable quarterly in advance.
13.5     Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
("Interest") charged shall be computed at the rate of 10% per annum but shall
not exceed the maximum rate allowed by law. Interest is payable in addition to
the potential late charge provided for in Paragraph 13.4.
13.6    Breach by Lessor.
(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor's obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.



--------------------------------------------------------------------------------



(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee's expense and offset from Rent
the actual and reasonable cost to perform such cure, provided however, that such
offset shall not exceed an amount equal to the greater of one month's Base Rent
or the Security Deposit, reserving Lessee's right to seek reimbursement from
Lessor for any such expense in excess of such offset, Lessee shall document the
cost of said cure and supply said documentation to Lessor.
14.     Condemnation, If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively "Condemnation"), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs, If more than 10% of the Building, or more than 25% of that portion
of the Premises not occupied by any building, is taken by Condemnation, Lessee
may, at Lessee's option, to be exercised in writing within 10 days after Lessor
shall have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation paid by the condemnor
for Lessee's relocation expenses, loss of business goodwill and/or Trade
Fixtures, without regard to whether or not this Lease is terminated pursuant to
the provisions of this Paragraph. All Alterations and Utility Installations made
to the Premises by Lessee, for purposes of Condemnation only, shall be
considered the property of the Lessee and Lessee shall be entitled to any and
all compensation which is payable therefor. In the event that this Lease is not
terminated by reason of the Condemnation, Lessor shall repair any damage to the
Premises caused by such Condemnation.
15.    Brokerage Fees.
15.1     Additional Commission. [INTENTIONALLY DELETED]
15.2    Assumption of Obligations. [INTENTIONALLY DELETED]
15.3     Representations and Indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder's fee in connection herewith. Lessee and
Lessor do each hereby agree to indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys' fees reasonably incurred with respect thereto.
16.    Estoppel Certificates.



--------------------------------------------------------------------------------



(a) Each Party (as "Responding Party") shall within 10 days after written notice
from the other Party (the "Requesting Party") execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current "Estoppel Certificate" form published by the AIR Commercial Real Estate
Association, or any commercially reasonable form Estoppel Certificate prepared
by a Lender, plus such additional information, confirmation and/or statements as
may be reasonably requested by the Requesting Party.
(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrancers may rely upon the
Requesting Party's Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate. In
addition, Lessee acknowledges that any failure on its part to provide such an
Estoppel Certificate will expose Lessor to risks and potentially cause Lessor to
incur costs not contemplated by this Lease, the extent of which will be
extremely difficult to ascertain. Accordingly, should the Lessee fail to execute
and/or deliver a requested Estoppel Certificate in a timely fashion the monthly
Base Rent shall be automatically increased, without any requirement for notice
to Lessee, by an amount equal to 10% of the then existing Base Rent or $100,
whichever is greater for remainder of the Lease. The Parties agree that such
increase in Base Rent represents fair and reasonable compensation for the
additional risk/costs that Lessor will incur by reason of Lessee's failure to
provide the Estoppel Certificate. Such increase in Base Rent shall in no event
constitute a waiver of Lessee's Default or Breach with respect to the failure to
provide the Estoppel Certificate nor prevent the exercise of any of the other
rights and remedies granted hereunder.
(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall within 10 days after written notice
from Lessor deliver to any potential lender or purchaser designated by Lessor
such financial statements as may be reasonably required by such lender or
purchaser, including but not limited to Lessee's financial statements for the
past 3 years. All such financial statements shall be received by Lessor and such
lender or purchaser in confidence and shall be used only for the purposes herein
set forth.
17.     Definition of Lessor. The term "Lessor" as used herein shall mean the
owner or owners at the time in question of the fee title to the Premises, or, if
this is a sublease, of the Lessee's interest in the prior lease. In the event of
a transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Upon such transfer or assignment and delivery
of the Security Deposit, as aforesaid, the prior Lessor shall be relieved of all
liability with respect to the obligations and/or covenants under this Lease
thereafter to be performed by the Lessor. Subject to the foregoing, the
obligations and/or covenants in this Lease to be performed by the Lessor shaft
be binding only upon the Lessor as herein above defined.
18.    Severabllity. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.



--------------------------------------------------------------------------------



19.    Days. Unless otherwise specifically indicated to the contrary, the word
"days" as used in this Lease shall mean and refer to calendar days.
20.    Limitation on Liability. The obligations of Lessor under this Lease shall
not constitute personal obligations of Lessor or its partners, members,
directors, officers or shareholders, and Lessee shall look to the Premises, and
to no other assets of Lessor, for the satisfaction of any liability of Lessor
with respect to this Lease, and shall not seek recourse against Lessor's
partners, members, directors, officers or shareholders, or any of their personal
assets for such satisfaction.
21.    Time of Essence. Time is of the essence with respect to the performance
of all obligations to be performed or observed by the Parties under this Lease.
22.     No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party.
23.    Notices.
23.1    Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by Federal Express or other
recognized overnight courier, and shall be deemed sufficiently given if served
in a manner specified in this Paragraph 23. The addresses noted adjacent to a
Party's signature on this Lease shall be that Party's address for delivery or
mailing of notices. Either Party may by written notice to the other specify a
different address for notice, except that upon Lessee's taking possession of the
Premises, the Premises shall constitute Lessee's address for notice. A copy of
all notices to Lessor shall be concurrently transmitted to such party or parties
at such addresses as Lessor may from time to time hereafter designate in
writing.
23.2     Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 72 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantees next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. If notice is received on a Saturday, Sunday or legal
holiday, it shall be deemed received on the next business day.
24.    Waivers.
(a)    No waiver by Lessor of the Default or Breach of any term, covenant or
condition hereof by Lessee, shall be deemed a waiver of any other term, covenant
or condition hereof, or of any



--------------------------------------------------------------------------------



subsequent Default or Breach by Lessee of the same or of any other term,
covenant or condition hereof. Lessor's consent to, or approval of, any act shall
not be deemed to render unnecessary the obtaining of Lessor's consent to, or
approval of, any subsequent or similar act by Lessee, or be construed as the
basis of an estoppel to enforce the provision or provisions of this Lease
requiring such consent.
(b)     The acceptance of Rent by Lessor shall not be a waiver of any Default or
Breach by Lessee. Any payment by Lessee may be accepted by Lessor on account of
moneys or damages due Lessor, notwithstanding any qualifying statements or
conditions made by Lessee in connection therewith, which such statements and/or
conditions shall be of no force or effect whatsoever unless specifically agreed
to in writing by Lessor at or before the time of deposit of such payment.
(c)    THE PARTIES AGREE THAT THE TERMS OF THIS LEASE SHALL GOVERN WITH REGARD
TO ALL MATTERS RELATED THERETO AND HEREBY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE TO THE EXTENT THAT SUCH STATUTE IS INCONSISTENT WITH THIS LEASE.
25.    Disclosures Regarding The Nature of a Real Estate Agency Relationship.
(a)    When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:
(i)     Lessor's Agent. A Lessor's agent under a listing agreement with the
Lessor acts as the agent for the Lessor only. A Lessor's agent or subagent has
the following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: a. Diligent exercise of reasonable skills and care in
performance of the agent's duties. b. A duty of honest and fair dealing and good
faith. c. A duty to disclose all facts known to the agent materially affecting
the value or desirability of the property that are not known to, or within the
diligent attention and observation of, the Parties. An agent is not obligated to
reveal to either Party any confidential information obtained from the other
Party which does not Involve the affirmative duties set forth above.
(ii)    Lessee's Agent. An agent can agree to act as agent for the Lessee only.
In these situations, the agent is not the Lessor's agent, even if by agreement
the agent may receive compensation for services rendered, either in full or in
part from the Lessor. An agent acting only for a Lessee has the following
affirmative obligations. To the Lessee: A fiduciary duty of utmost care,
integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee and
the Lessor: a. Diligent exercise of reasonable skills and care in performance of
the agent's duties. b. A duty of honest and fair dealing and good faith. c. A
duty to disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.



--------------------------------------------------------------------------------



(iii)     Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: a. A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. b. Other duties to
the Lessor and the Lessee as stated above in subparagraphs (t) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.
(b)     Brokers have no responsibility with respect to any default or breach
hereof by either Party. The Parties agree that no lawsuit or other legal
proceeding involving any breach of duty, error or omission relating to this
Lease may be brought against Broker more than one year after the Start Date and
that the liability (including court costs and attorneys' fees), of any Broker
with respect to any such lawsuit and/or legal proceeding shall not exceed the
fee received by such Broker pursuant to this Lease; provided, however, that the
foregoing limitation on each Broker's liability shall not be applicable to any
gross negligence or willful misconduct of such Broker.
(c)    Lessor and Lessee agree to identify to Brokers as "Confidential" any
communication or information given Brokers that is considered by such Party to
be confidential.
26.     No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
27.     Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28.     Covenants and Conditions; Construction of Agreement. All provisions of
this Lease to be observed or performed by Lessee are both covenants and
conditions. In construing this Lease, all headings and titles are for the
convenience of the Parties only and shall not be considered a part of this
Lease. Whenever required by the context, the singular shall include the plural
and vice versa. This Lease shall not be construed as if prepared by one of the
Parties, but rather according to its fair meaning as a whole, as if both Parties
had prepared it.
29.    Binding Effect; Choice of Law. This Lease shall be binding upon the
Parties, their personal representatives, successors and assigns and be governed
by the laws of the State in which the Premises are located. Any litigation
between the Parties hereto concerning this Lease shall be initiated in the
county in which the Premises are located,



--------------------------------------------------------------------------------



30.    Subordination; Attornment; Non-Disturbance.
30.1    Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as "Lender") shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
30.2    Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Devise to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3,attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of the new owner, this Lease will automatically become a new lease
between Lessee and such new owner, and (ii) Lessor shall thereafter be relieved
of any further obligations hereunder and such new owner shall assume all of
Lessor's obligations, except that such new owner shall not: (a) be liable for
any act or omission of any prior lessor or with respect to events occurring
prior to acquisition of ownership; (b) be subject to any offsets or defenses
which Lessee might have against any prior lessor, (c) be bound by prepayment of
more than one month's rent, or (d) be liable for the return of any security
deposit paid to any prior lessor which was not paid or credited to such new
owner.
30.3     Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee's subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a "Non-Disturbance Agreement") from the Lender which Non-Disturbance
Agreement provides that Lessee's possession of the Premises, and this Lease,
including any options to extend the term hereof, will not be disturbed so long
as Lessee is not in Breach hereof and attorns to the record owner of the
Premises. Further, within 60 days after the execution of this Lease, Lessor
shall, if requested by Lessee, use its commercially reasonable efforts to obtain
a Non-Disturbance Agreement from the holder of any pre-existing Security Device
which is secured by the Premises. In the event that Lessor is unable to provide
the Non-Disturbance Agreement within said 60 days, then Lessee may, at Lessee's
option, directly contact Lender and attempt to negotiate for the execution and
delivery of a Non-Disturbance Agreement.
30.4     Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.



--------------------------------------------------------------------------------



31.     Attorneys' Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys' fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).
32.     Lessor's Access; Showing Premises; Repairs. Lessor and Lessor's agents
shall have the right to enter the Premises at any time, in the case of an
emergency, and otherwise at reasonable times after reasonable prior notice for
the purpose of showing the same to prospective purchasers, lenders, or tenants,
and making such alterations, repairs, improvements or additions to the Premises
as Lessor may deem necessary or desirable and the erecting, using and
maintaining of utilities, services, pipes and conduits through the Premises
and/or other premises as long as there is no material adverse effect to Lessee's
use of the Premises, All such activities shall be without abatement of rent or
liability to Lessee.
33.     Auctions. Lessee shall not conduct, nor permit to be conducted, any
auction upon the Premises without Lessor's prior written consent. Lessor shall
not be obligated to exercise any standard of reasonableness in determining
whether to permit an auction.
34.     Signs. Lessor may place on the Premises ordinary "For Sale" signs at any
time and ordinary "For Lease" signs during the last 6 months of the term hereof.
Except for ordinary "for sublease" signs, Lessee shall not place any sign upon
the Premises without Lessor's prior written consent. All signs must comply with
all Applicable Requirements.
35.     Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor's failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor's election to have such event constitute the
termination of such interest.
36.     Consents. Except as otherwise provided herein, wherever in this Lease
the consent of a Party is required to an act by or for the other Party, such
consent shall not be unreasonably withheld or delayed or conditioned. Lessor's
actual reasonable costs and expenses    (not to exceed $1,500.00) incurred in
the consideration of, or response to, a request by Lessee for any Lessor
consent, including but not limited to consents only to an assignment, or a
subletting shall be paid by Lessee upon receipt of an invoice and



--------------------------------------------------------------------------------



supporting documentation therefor. Lessor's consent to any act, assignment or
subletting shall not constitute an acknowledgment that no Default or Breach by
Lessee of this Lease exists, nor shall such consent be deemed a waiver of any
then existing Default or Breach, except as may be otherwise specifically stated
in writing by Lessor at the time of such consent. The failure to specify herein
any particular condition to Lessor's consent shall not preclude the imposition
by Lessor at the time of consent of such further or other conditions as are then
reasonable with reference to the particular matter for which consent is being
given. In the event that either Party disagrees with any determination made by
the other hereunder and reasonably requests the reasons for such determination,
the determining party shall furnish its reasons in writing and In reasonable
detail within 10 business days following such request.
37.    Guarantor.
37.1    Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the AIR Commercial Real Estate Association or
such other commercially reasonable form prepared by Lessor.
37.2    Default. It shall constitute a Default of the Lessee if any Guarantor
fails or refuses, upon request to provide:    (a) evidence of the execution of
the guaranty, including the authority of the party signing on Guarantor's behalf
to obligate Guarantor, and in the case of a corporate Guarantor, a certified
copy of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or (d)
written confirmation that the guaranty is still in effect.
38.    Quiet Possession. Subject to payment by Lessee of the Rent and
performance of all of the covenants, conditions and provisions on Lessee's part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises during the term hereof.
39.    Options. If Lessee is granted an Option, as defined below, then the
following provisions shall apply:
39.1    Definition. "Option" shall mean: (a) the right to extend or reduce the
term of or renew this Lease or to extend or reduce the term of or renew any
lease that Lessee has on other property of Lessor; (b) the right of first
refusal or first offer to lease either the Premises or other property of Lessor;
(c) the right to purchase, the right of first offer to purchase or the right of
first refusal to purchase the Premises or other property of Lessor.
39.2    Intentionally Blank
39.3    Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
39.4    Effect of Default on Options.
(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), or (iii) during the time
Lessee is in Breach of this Lease.



--------------------------------------------------------------------------------



(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term or completion of the
purchase, (i) Lessee fails to pay Rent for a period of 30 days after such Rent
becomes due or (ii) if Lessee commits a Breach of this Lease.
40.     Multiple Buildings. If the Premises are a part of a group of buildings
controlled by Lessor, Lessee agrees that it will abide by and conform to all
reasonable rules and regulations which Lessor may make from time to time for the
management, safety, and care of said properties, including the care and
cleanliness of the grounds and including the parking, loading and unloading of
vehicles, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessee also agrees to pay its
fair share of common expenses incurred in connection with such rules and
regulations.
41.     Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
42.     Reservations. Lessor reserves to itself the right, from time to time, to
grant, without the consent or joinder of Lessee, such easements, rights and
dedications that Lessor deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights, dedications, maps and
restrictions do not unreasonably interfere with the use of the Premises by
Lessee. Lessee agrees to sign any documents reasonably requested by Lessor to
effectuate any such easement rights, dedication, map or restrictions.
43.     Performance Under Protest. If at any time a dispute shall arise as to
any amount or sum of money to be paid by one Party to the other under the
provisions hereof, the Party against whom the obligation to pay the money is
asserted shall have the right to make payment "under protest" and such payment
shall not be regarded as a voluntary payment and there shall survive the right
on the part of said Party to institute suit for recovery of such sum. If it
shall be adjudged that there was no legal obligation on the part of said Party
to pay such sum or any part thereof, said Party shall be entitled to recover
such sum or -so much thereof as it was not legally required to pay. A Party who
does not initiate suit for the recovery of sums paid "under protest" within 6
months shall be deemed to have waived its right to protest such payment.
44.    Authority; Multiple Parties; Execution.
(a) If either Party hereto is a corporation, trust, limited liability company,
partnership, or similar entity, each individual executing this Lease on behalf
of such entity represents and warrants that he or she is duly authorized to
execute and deliver this Lease on its behalf. Each Party shall, within 30 days
after request, deliver to the other Party satisfactory evidence of such
authority.



--------------------------------------------------------------------------------



(b) If this Lease is executed by more than one person or entity as "Lessee",
each such person or entity shall be jointly and severally liable hereunder. It
is agreed that any one of the named Lessees shall be empowered to execute any
amendment to this Lease, or other document ancillary thereto and bind all of the
named Lessees, and Lessor may rely on the same as if all of the named Lessees
had executed such document.
(c) This Lease may be executed by the Parties in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
45.    Conflict. Any conflict between the printed provisions of this Lease and
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
46.     Offer. Preparation of this Lease by either Party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
47.     Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee's obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
48.    Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING INVOLVING THE PROPERTY OR ARISING OUT
OF THIS AGREEMENT.
49.    Arbitration of Disputes. An Addendum requiring the Arbitration of
disputes between the Parties and/or Brokers arising out of this Lease ❑is ❑ is
not attached to this Lease.
50.    Americans with Disabilities Act. Since compliance with the Americans with
Disabilities Act (ADA) is dependent upon Lessee's specific use of the Premises,
Lessor makes no warranty or representation as to whether or not the Premises
comply with ADA or any similar legislation. In the event that Lessee's use of
the Premises requires modifications or additions to the Premises in order to be
in ADA compliance, Lessee agrees to make any such necessary modifications and/or
additions at Lessee's expense.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AIR COMMERCIAL
REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:



--------------------------------------------------------------------------------



1.    SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
2.    RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF
THE PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE
POSSIBLE PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES,











--------------------------------------------------------------------------------





THE STRUCTURAL INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, AND
THE SUITABILITY OF THE PREMISES FOR LESSEE'S INTENDED USE.
WARNING: IF THE PREMISES IS LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES 15 LOCATED.
The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.



--------------------------------------------------------------------------------



Executed at: San Diego, CA
 
Executed at: San Diego, CA
On: 10/31/12
 
On: 31 Oct 2012
By LESSOR:
 
By LESSEE:
Cal-Sorrento, Ltd., a California limited Partnership, By H&M Investments
 
Halozyme Therapeutics, Inc., a Delaware corporation
 
 
 
By: /s/ Steve Higgins
 
By: /s/ Kurt Gustafson
Name Printed: Steve Higgins
 
Name Printed: Kurt Gustafson
Title: General Partner
 
Title: Chief Financial Officer
 
 
 
By:
 
By: LESSEE: /s/ Kurt Gustafson
Name Printed:
 
Halozyme, Inc., a California corporation
Title:
 
Name Printed: Kurt Gustafson
Address:
 
Title: Chief Financial Officer
 
 
Address:
 
 
 
Telephone:
 
Telephone:
Facsimile:
 
Facsimile:
Email:
 
Email:
Email:
 
Email:
Federal ID No.
 
Federal ID No.
 
 
 
 
 
 
BROKER:
 
BROKER:
 
 
 
 
 
 
Att:
 
Att:
Title:
 
Title:
Address:
 
Address:
 
 
 
Telephone:( )
 
Telephone:( )
Facsimile:( )
 
Facsimile:( )
Email:
 
Email:
Federal ID No.
 
Federal ID No.
Broker/Agent DRE License
 
Broker/Agent DRE License



NOTICE: These forms are often modified to meet changing requirements of law and
industry needs. Always write or call to make sure you are utilizing the most
current form: AIR Commercial Real Estate Association, 800 W 6th Street, Suite
800, Los Angeles, CA 90017.
Telephone No. (213) 687-8777. Fax No.: (213) 687-8616.



--------------------------------------------------------------------------------



© Copyright 2001 - By AIR Commercial Real Estate Association. All rights
reserved. No part of these works may be reproduced in any form without
permission in writing.





--------------------------------------------------------------------------------





ADDENDUM TO STANDARD SINGLE-TENANT OFFICE LEASE- GROSS
THIS ADDENDUM TO STANDARD SINGLE-TENANT OFFICE LEASE-GROSS ("Addendum") is
attached to and made part of that certain Standard Single-Tenant Office Lease -
Gross, dated for reference purposes only as October 24, 2012 ("Lease"), by and
between CAL-SORRENTO, LTD., a California limited partnership ("Lessor") and
HALOZYME THERAPEUTICS, INC, a Delaware corporation, and HALOZYME, INC., a
California corporation, (collectively "Lessee"). Should the provisions and
conditions of this Addendum conflict with the provisions and conditions of the
Lease, the provisions and conditions of this Addendum shall prevail. All
references in the Lease and in this Addendum to the "Lease" shall be construed
to mean the Lease (and all exhibits attached to the Lease), as amended and
supplemented by this Addendum. All capitalized terms not defined herein shall
have the meanings set forth in the -ease. This Addendum modifies the Lease in
the following particulars only.
51.    Base Rent Schedule.
Subject to the provisions and conditions of Paragraph 52 hereof, Lessor and
Lessee agree to the following Base Rent schedule (the "Base Rent Schedule")
Lease
Monthly Base Rent Per
Percentage
Monthly Base
Months
Rentable Square Foot
Increase
Rent
1-12
$1.35
3%
$24,300.00
13-24
$1.39
3%
$25,029.00
25-36
$1.43
3%
$25,770.60
37-48
$1.47
3%
$26,512.20
49-60
$1.51
3%
$27,253.80



52.    Base Rent Abatement.
Notwithstanding anything to the contrary contained herein, Base Rent shall be
abated in full for the first month of the Term ($24,300.00) and Lessee shall not
be responsible for fifty percent (50%) of each payment of Base Rent otherwise
due in months 2 through 12 of the Term ($133,650.00) (collectively, the "Rent
Abatement Months"); provided, however, if Lessee is in monetary Default under
this Lease during any of the Rent Abatement Months (i.e., failure to pay the
fifty percent (50%) of Base Rent or any additional rent that is due for any of
the Rent Abatement Months) beyond any applicable notice and cure period
provided, then Lessee shall be responsible for payment of one hundred percent
(100%) of the Base Rent for such month, as set forth in the Base Rent Schedule
set forth in Paragraph 51 above. Notwithstanding anything to the contrary
contained herein, Lessee shall remain obligated to pay to Lessor the Insurance
Cost Expense and Property Tax Increase during any month in which the Base Rent
is abated pursuant to the provisions and conditions of this Paragraph 52.
53.    Tenant Improvements.



--------------------------------------------------------------------------------



Lessor shall provide Lessee with Turn Key Tenant Improvements as set forth in
the Work Letter.
54.    Option To Renew.
Lessor hereby grants to Lessee two (2) consecutive three (3) year options (each,
an "Extension Term") to renew the Lease for the Premises upon six (6) months
prior written notice (the "Extension Notice"). Provided Lessee has timely
delivered the Extension Notice, the then current Term of the Lease shall be
extended for the applicable Extension Term, and all terms covenants and
conditions of the Lease shall remain unmodified and in full force and effect,
except that the Base Rent shall be as set forth herein. Notwithstanding anything
to the contrary contained herein, once Lessee has timely delivered the Extension
Notice, the Term of the Lease shall be extended by the applicable Extension Term
and Lessee shall not have the right to cancel or otherwise terminate the
Extension Notice (other than as expressly described below).
The Base Rent for each Extension Term shall be the then current "Fair Market
Rental Rate" (as herein defined). As used in this Lease, the term "Fair Market
Rental Rate" shall mean the terms and conditions, including rent, free rent,
tenant improvement allowances (taking into consideration the Lessor provided
improvements already within the Premises), brokerage commissions, base years,
construction time and all other lease concessions, which non-renewing,
non-equity tenants are then receiving in connection with leases of comparable
space, in buildings comparable to the building in terms of age, quality, size,
location, amenities, freeway signage, quality of construction and appearance.
Any improvements, including space upgrades beyond building standard, or capital
upgrades paid for by Lessee shall specifically be excluded from the calculation.
In addition, Lessor shall consider all elements affecting the lease transaction,
including, but not limited to, Lessee's credit worthiness.
Lessor and Lessee shall negotiate the Fair Market Rental Rate in good faith
during the sixty (60) day period after the delivery of the Extension Notice. If
Lessor and Lessee are unable to agree upon the Fair Market Rental Rate within
this sixty (60) day period, and Lessee elects to proceed with the applicable
Extension Term (rather than revoke the Extension Notice), then the Fair Market
Rental Rate shall be determined as follows:
(i)     Lessor and Lessee shall select a mutually acceptable, non-related MAI
appraiser or licensed real estate broker with at least ten     (10) years of
experience in appraising similar space in San Diego, California, to serve as the
arbitrator (the "Arbitrator").
(ii)     Lessor and Lessee shall each present their determination of Fair Market
Rental Rate to the Arbitrator within the thirty (30) days after the selection of
the Arbitrator.
(iii)     The Arbitrator shall select either Lessor or Lessee's determination of
Fair Market Rental Rate, without modification, within thirty (30) days after
receipt of both parties' determinations of Fair Market Rental Rate.
(iv)     The determination of Fair Market Rental Rate selected by the Arbitrator
shall be the Base Rent for the first year of the applicable Extension Term and
such Base Rent shall be subject to an annual



--------------------------------------------------------------------------------



increase of 3% (which increase the Arbitrator will consider in determining
whether to select Lessor's or Lessee's determination of Fair Market Rent).
(v)     The party whose estimate of the Fair Market Rental Rate was not selected
by the Arbitrator shall be solely responsible for the Arbitrator's fee.
(vi)
(vii)    The decision of the Arbitrator described in this Paragraph 54 shall be
binding upon the parties.
Notwithstanding anything to the contrary contained herein, for each Extension
Term, the Base Year for the Real Property Taxes and the Insurance Costs shall be
adjusted to reflect a then current Base Year (i.e., either the then current year
in which the Extension Term is commencing or the immediately prior one) and the
Arbitrator shall consider that in determining whether to select Lessor's or
Lessee's determination of Fair Market Rent.
55.     Commencement Of Lease, Expiration of Lease.
Lessor and Lessee acknowledge and agree that the Commencement Date of the Lease
shall occur on the date fourteen (14) days after (i) "Substantial Completion"
(as defined in the Work Letter) and (ii) Lessor's delivery to Lessee of
possession of the Premises for the purpose of installing its equipment, computer
cabling and telecommunicating wiring, its security systems and any other
fixtures, furnishings and equipment in order to ready the Premises for the
conduct of Tenant's business. Lessor presently estimates that the date of
Substantial Completion will be April 1, 2013 (which date may be referred to as
the "Target Commencement Date"). The Original Term of this Lease shall expire on
January 14, 2018. This Expiration Date is fixed and may only be changed by an
amendment to this Lease, executed by Lessee. This Expiration Date will not be
adjusted or extended by Lessor's failure to deliver the Premises to Lessee on or
before the Target Commencement Date.
56.    Assignment.
Notwithstanding anything to the contrary contained in this Lease, Lessee shall
have the right to assign the Lease, or to sublease all or a portion of its
Premises with written notice, without the consent of Lessor, to: (i) any
subsidiary or affiliate of Lessee; (ii) any entity resulting from a merger or
consolidation with Lessee; or (iii) any entity succeeding to substantially all
of the business and assets of Lessee. In the event of any assignment pursuant to
the provisions and conditions of this Paragraph 56, the assignee must have
either: (i) the same creditworthiness as the Lessee had as of Lease execution,
or (ii) reasonable creditworthiness as reasonably determined by Lessor in light
of the remaining Term and the obligations of Lessee hereunder. If these
conditions are not satisfied, then Lessor's consent to such assignment shall be
required pursuant to the provisions and conditions of Paragraph 12 of the Lease.
Notwithstanding anything to the contrary contained herein, no assignment or
subletting pursuant to the provisions and conditions of this Paragraph 56 shall
release Lessee of any obligations under this Lease or alter the primary
liability of Lessee for the payment of Rent or for the performance of any other
obligations to be performed by Lessee under this Lease.



--------------------------------------------------------------------------------





57.    Hazardous Substances.
Notwithstanding anything to the contrary contained in this Lease, Lessor
acknowledges that Lessee uses Hazardous Substances in connection with the
conduct of Lessee's business and Lessor does not intend that the provisions of
Paragraph 6 of this Lease will have the effect of frustrating, impeding or
prohibiting Lessee from operating its business for the Agreed Use. Lessee shall
be permitted to use Hazardous Substances in the conduct of its business at the
Premises provided Lessee's use, storage and disposal of Hazardous Substances
complies with all applicable laws. Prior to the execution of this Lease, Lessor
acknowledges that Lessee provided to it a list of all Hazardous Substances used
by Lessee in the conduct of its business, and Lessor hereby approves such list.
Lessee will from time to time during the term of this Lease provide to Lessor an
updated list as Hazardous Substances are added or removed from the list in
connection with Lessee's business operations, specifically with regards to the
conduct of Lessee's business at the Premises. Lessor shall not unreasonably
withhold consent to any Hazardous Substances added by Lessee to an updated list
so long as such added Hazardous Substances are similar to the Hazardous
Substances reflected in any prior list provided to Lessor.
58.    Lessee Alterations.
Notwithstanding anything to the contrary contained in Paragraph 7.3(b) of this
Lease, if Lessee desires to make any Alterations during the term of this Lease
and requests Lessor's consent thereto, Lessor will specify at that time whether
it will require any such Alterations to be removed when the term of this Lease
expires or the Lease otherwise terminates. If Lessor fails to specify, Lessee
may leave such Alterations in place (meaning Lessee will have no obligation to
remove any such Alterations and repair any damage caused by such removal).
Further, Lessor acknowledges and agrees that all improvements made to the
Premises pursuant to the Work Letter or made to the Remainder Area will remain
in place when the term of this Lease expires or the Lease otherwise terminates.
59.    Lessor Additional Permissions.
Lessor grants Lessee permission to install, at Lessee's cost, fiber cabling
between its existing buildings and the Premises at 11436 Sorrento Valley Road.
It is understood that this installation will require trenching across the
parking lot serving the building located at 11.436 Sorrento Valley Road and a
wall punch-through in order to bring the cabling into the building. Lessor
grants Lessee permission to install, at Lessee's cost, a sign upon the Premises
with Lessee's name, which sign may be either on the face of the building or in
the form of a monument on the front lawn.



--------------------------------------------------------------------------------





LESSOR
LESSEE
 
 
CAL-SORRENTO, LTD,. a California limited partnership, by H&M Investments
HALOZYME THERAPEUTICS, INC., a Delaware corporation
 
 
Signature: /s/ Steve Higgins
Signature: /s/ Kurt Gustafson
Steve Higgins
Kurt Gustafson
Title: General Partner
Title: CFO
Dated: 10/31/2012
Dated: 31 Oct 2012
 
 
 
HALOZYME, INC., a California corporation
 
 
 
Signature: /s/ Kurt Gustafson
 
Kurt Gustafson
 
Title: CFO
 
Dated: 31 Oct 2012






--------------------------------------------------------------------------------





WORK LETTER
This Work Letter (“Work Letter”) sets forth the respective rights, duties, and
obligations of Lessor and Lessee in connection with the build-out of the
Premises under that certain Lease (“Lease”) to which this Work Letter is
attached. Lessor's responsibilities under this Work Letter consist of the
turn-key build-out of the Office Premises depicted on the space plan
(“Preliminary Space Plan”) attached as Exhibit A (and more particularly
described in the detailed design development plans and specifications
(“Preliminary TI Plans”) attached as Exhibit B (which Preliminary Space Plan and
Preliminary TI Plans comprise the scope of the “Lessor's Work”) in accordance
with the approved tenant improvement plans and specifications - as further
defined below (the “TI Plans”), subject to the terms, provisions, and conditions
of this Work Letter.
1.    Definitions. All terms used in this Work Letter which are not specifically
defined herein shall have the meanings ascribed to them in the Lease to which
this Work Letter is attached.
2.    Construction Representatives. Lessor appoints Lessor's Representative
(identified below) to act for Lessor and Lessee appoints Lessee's Representative
(identified below) to act for Lessee in all matters covered by this Work Letter.
All inquiries, requests, instructions, authorizations, and other communications
with respect to the matters covered by this Work Letter will be made to Lessor's
Representative or Lessee's Representative, as the case may be. Lessee will not
make any inquiries of or requests to, and will not give any instructions or
authorizations to, any other employee or agent of Lessor, including Lessor's
architect, engineers, and contractors or any of their agents or employees, with
regard to matters covered by this Work Letter and any such instruction or
authorization will, at Lessor's election, be of no force or effect. Either party
may change its designated Representative under this Work Letter at any time upon
three-business days' prior written notice to the other party.
2.1.    Lessee's Representative: Kurt Gustafson, CFO
2.2.    Lessor's Representative: Sam Higgins, Director of RE
2.3.    Lessor's Architect: Howard Anderson
2.4.    Lessor's Project Manager: Martin Brumfield
Lessee's Representative shall be kept updated by Lessor's Representative
relative to the construction process and Lessor's Representative shall grant
Lessee's Representative complete access, under reasonable conditions, to the
Premises, all relevant documents (architectural and otherwise), and the
construction process. Notwithstanding the foregoing, Lessee's Representative
shall not interfere with Lessor's construction activities and may not give
direction to any third party relative to such construction activities; it being
agreed that any communications by Lessee's Representative shall be with Lessor's
Representative and not with the contractors or subcontractors involved in the
construction of the Premises.





--------------------------------------------------------------------------------



3.    Lessor's Work. Promptly following the execution of the Lease, Lessee
and/or Lessor shall work together in good faith with the Lessee Improvement
Planner and cause the Lessee Improvement Planner to prepare (and deliver to
Lessor and Lessee) complete, detailed working plans and specifications
(consistent with the approved Preliminary TI Plans) sufficient to obtain the
necessary building permits and to then fully complete the Lessor's Work (the “TI
Plans”); which TI Plans will then serve as the basis for Lessor to undertake and
to complete the Lessor's Work. Lessee's Representative and Lessor's
Representative shall make good faith efforts to furnish the Lessee Improvement
Planner all information reasonably requested by the Lessee Improvement Planner
promptly. Lessor shall cause the Lessor's Work to be completed in conformance
with the TI Plans.
4.    Application for Permits. As soon as the TI Plans are approved by Lessee,
Lessor shall submit such plans to all appropriate governmental agencies from
whom permits are required for the construction of the Lessor's Work. Lessor
shall notify Lessee of any changes required by any governmental agencies, and
Lessee shall have ten (10) days thereafter to indicate its approval thereof. All
such changes required by governmental agencies shall be deemed acceptable to
Lessee unless Lessee's use of the Premises is materially impaired thereby. The
TI Plans, all specifications and working drawings as approved, and all change
orders specifically permitted pursuant to Paragraph 3 above and any Change
Orders adopted pursuant to Paragraph 5 below, shall be referred to herein as the
“Approved Plans.”
5.    Modifications/Approvals.
5.1.    Lessee may request changes in the Lessor's Work only by written request
(sometimes known as a “bulletin”) from Lessee's Representative to Lessor's
Representative. All such changes shall be subject to Lessor's and Lessee's prior
written approval in accordance with this Paragraph 5. Prior to commencing any
such change, Lessor shall prepare and deliver to Lessee, for Lessee's approval,
a change order (the “Change Order”) setting forth the estimated additional time
required to perform the change and the total cost of such change, which will
include associated architectural, engineering, and construction contractor's
fees, delay costs, additional coordination costs, and Lessor's estimated
internal overhead/supervisory costs in implementing the Change Order (such
overhead/supervisory costs not to exceed ten percent of the amount of the Change
Order).
5.2.    Lessor may withhold its approval of any Lessee-requested revision or
change pursuant to Paragraph 5.1, above, if such revision or change would
require work which: (i) exceeds or affects the structural integrity of the
Building or any part of the utility installations or HVAC systems serving the
Building; (ii) does not conform to applicable building codes or is not approved
by any governmental authority with jurisdiction over the Premises and/or the
Building; or (iii) if Lessee does not agree to pay for the costs of the Change
Order.
5.3.    As soon as (i) the Approved TI Plans have been developed as provided
above and approved by Lessor and Lessee, and (ii) all necessary permits for
commencement of construction of the Lessor's Work have been obtained, Lessor
shall cause the Lessor's Contractor to commence and to thereafter diligently
prosecute to completion the construction of the Lessor's Work in accordance with
the Approved TI Plans by the scheduled completion dates therefor contained in
the Construction Schedule; provided, however, Lessor shall not be liable for
delay in the substantial completion date for the Lessor's



--------------------------------------------------------------------------------



Work to the extent reasonably attributable to a Force Majeure delay, except as
specifically provided in the Lease.
5.4    Lessor shall cause the Lessor's Work to be constructed in a good and
workmanlike manner, free from material design and workmanship defects in
accordance with the Approved TI Plans, the permits and applicable law.
Notwithstanding anything to the contrary in the Lease or this Work Letter,
Lessee's acceptance of the Lessor's Work and/or the Premises shall not waive the
foregoing warranty and Lessor shall promptly remedy all violations of the
warranty at its sole cost and expense which occur during the first twelve (12)
months of the term of the Lease. Such warranty shall expire and be of no further
force or effect on the date which is twelve (12) months after the Commencement
Date. Lessor shall obtain in the construction documents a 12-month warranty from
Lessor's Contractor equivalent to the warranty Lessor is providing to Lessee
under this Section 5.4. Lessee shall promptly notify Lessor in writing during
the warranty period of any defect in construction or in the operation of
equipment discovered during such period, and promptly thereafter Lessor shall
commence the cure of such defect and complete such cure with diligence at
Lessor's sole cost. After such 12-month period, Lessee shall conclusively be
deemed to have approved the construction of the Lessor's Work and accepted them
“as is”, subject only to defects claimed as provided above. With respect to
defects discovered after the expiration of such 12-month period, the parties
hereto acknowledge that it is their intention that Lessee have the benefit of
any construction or equipment warranties existing in favor of Lessor that would
assist Lessee in correcting such construction defects and in discharging its
obligations regarding the repair and maintenance of the Premises. Upon request
by Lessee following the expiration of such 12-month period, Lessor shall inform
Lessee of all written construction and equipment warranties existing in favor of
Lessor which affect the Lessor's Work. Lessor shall assign such warranties to
Lessee upon request in order that Lessee may enforce the same, but if such
warranties are not assignable, then Lessor shall pursue, at Lessee's cost, all
claims on such warranties on Lessee's behalf.
6.    Costs Of Lessor's Work. The cost of Lessor's Work includes all hard and
soft costs incurred by Lessor in connection with the designing, constructing,
and completion of the Lessor's Work, including, without limitation, costs of
space planning, interior architectural work, costs of the preparation of the
Preliminary TI Plans, the TI Plans, all labor, materials, and construction
costs, supervision/construction management fees, the Lessor's Contractor's fee
and general conditions, and costs of all fees, inspections, engineering
services, blueprints, and reimbursables. The cost of Lessor's Work does not
include the cost of Lessee's furniture, fixtures, and/or equipment, or other
items of personal property, (“FF&E”) all of which will be Lessee's sole
responsibility and expense.
7.    Early Entry. Lessor will use good faith efforts to allow Lessee to have
early access to the Premises prior to Substantial Completion (as defined below)
for the limited purpose of coordinating Lessee's installation of its
vendor-installed equipment, computer cabling and telecommunications wiring, its
security systems, and/ or its FF&E, necessary to ready the Premises for Lessee's
use. Such early entry must be accomplished without delay to, or interference
with, Lessor or Lessor's Work, and shall be subject to all other conditions of
the Lease.
8.    Inspection And Punchlist. Lessee's Representative and individuals
designated by Lessee shall have the right to enter on the Premises at all
reasonable times and upon notice to Lessor's Representative



--------------------------------------------------------------------------------



for the purpose of inspecting the progress of the Lessor's Work. Lessee's
Representative and Lessor's Representative, and such advisers as they shall
desire, shall inspect the Lessor's Work upon its Substantial Completion using
their best efforts to discover all uncompleted or defective construction. After
such inspection has been completed, a list of “punchlist” items shall be
prepared jointly by Lessor and Lessee which the parties agree are to be
corrected by Lessor. Lessor shall use its best efforts to complete and/or repair
such “punchlist” items within thirty (30) days.
9.    Substantial Completion. For purposes of this Lease, the term
“Substantially Complete” (and its grammatical variations, such as Substantial
Completion) when used with reference to Lessor's Work, will mean that Lessor's
Work has been completed in accordance with the provisions of this Work Letter
and in conformance with the TI Plans (except for minor punchlist items which do
not substantially interfere with Lessee's use of the Premises), (ii) all
utilities are connected and available for Lessee's use, (iii) all necessary
governmental approvals for occupancy of the Building has been obtained
(including, if applicable, a certificate of occupancy), and (iv) the removal of
all construction trailers not being used for continuing work on the Premises to
such an extent that Lessee can lawfully commence its occupancy of the Premises,
and that the Lessor's Work can be finally completed within forty-five (45) days
and without material interference to Lessee's occupancy and use of the Premises.
The Rent Commencement Date shall be accelerated one day for each day that
Substantial Completion of Lessor's Work would have occurred but for any Lessee
Delays (as defined below). Lessor shall provide Lessee with a factually accurate
“Confirmation of Lease Terms” written memorandum following the Lease
Commencement Date reflecting the exact Lease Commencement Date and Rent
Commencement Date; however, any failure to do so shall not affect the Lease.
Lessee shall execute and return to Lessor the Confirmation of Lease Terms
memorandum within ten (10) days of its submittal by Lessor to Lessee. Failure by
Lessee to execute the Confirmation of Lease Terms memorandum shall not amend the
terms thereof, but shall be deemed as Lessee's final and conclusive acceptance
of the terms thereof.
10.    Delays. Lessor agrees to use its best commercially reasonable efforts to
Substantially Complete all of the Lessor's Work by April 1, 2013 and to deliver
possession of the Premises to Lessee by that same date, subject to any Lessee
caused delay. If, despite such efforts, Lessor is unable to achieve Substantial
Completion and to deliver possession by such date, Lessor shall not be subject
to any liability therefor, nor shall such failure affect the validity of this
Lease or change the Expiration Date. Lessee shall not, however, be obligated to
pay Rent or perform its other obligations until Lessor delivers possession of
the Premises and any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession is not delivered by August 1, 2013, as the same may be extended under
the terms of the Work Letter executed by Parties, Lessee may, at its option, by
notice in writing, on or before August 11, 2013, (except as extended under the
terms of the Work Letter) cancel this Lease, in which event the Parties shall be
discharged from all obligations hereunder. If such written notice of cancelation
is not timely received by Lessor, Lessee's right to cancel shall terminate.
Each of the following events shall constitute a “Lessee Delay”: (a) delays
resulting from any direction by Lessee that Lessor suspend work or otherwise
hold up construction of any portion of the Lessor's Work because of a possible
change to be initiated by Lessee or for any other reason directed by



--------------------------------------------------------------------------------



Lessee; (b) delays due to the failure of Lessee to pay when due any amount
payable pursuant to this Lease or this Work Letter; (c) delays which result
directly or indirectly from Lessee's requested changes in the Approved TI Plans
or Lessor's Work; or (d) any other action or inaction of Lessee that directly
delays Lessor in completing Lessor's Work. Notwithstanding anything to the
contrary in the foregoing, a Lessee Delay shall not commence to occur unless and
until Lessor provides to Lessee written notice of the occurrence of an event [as
described in (a), (b), (c) or (d) above] giving rise to the possibility of a
Lessee Delay and an opportunity during the ensuing two (2) days to cure or
otherwise fully mitigate the event giving rise to a possible Lessee Delay.
Lessee shall pay any actual and documented costs or expenses incurred by Lessor
as a result of any Lessee Delays, including without limitation, any increases in
costs or expenses for labor or materials. Lessor's Representative shall make
good faith efforts to respond to all such changes requested by Lessee under
Paragraph 5.1 above within ten (10) days, and any failure to respond within that
time period shall constitute a Lessor delay. Notwithstanding anything to the
contrary in this Lease, in the event that the Commencement Date is delayed at
any time by strikes, fire, embargoes, windstorm, flood, earthquake, or acts of
war, terrorism or God, by changes in public laws, regulations or ordinances
enacted after the date of execution of this Agreement, by acts of public
officials not caused by any action or inaction of Lessor or Lessee, or by any
other cause beyond the reasonable control of Lessor and/or Lessee, then the
targeted Commencement Date shall be extended for a period commensurate with the
delay, and no party shall be liable for any failure to perform its obligations
where such failure is as a result of such an event.



--------------------------------------------------------------------------------





EXHIBIT 'A'


A1.1 FLOOR PLANS
(Window Option B)
[Blueprint of Level One Floor Plan and Level Two Floor Plan]


A2.1 EXTERIOR ELEVATIONS
(Window Option B)
[Blueprint of Northwest, Southeast, Southwest and Northeast Elevations]
Exhibit "B"



--------------------------------------------------------------------------------





Turnkey Build Out Specifications


Partitions: Partitions within the tenant suite shall be constructed using 3-5/8"
25 gauge, and 5/8"
gypsum wallboard and sound attenuation from floor to under ceiling grid with 4'
of insulation above ceiling on each side of all walls.
Partitions around conference rooms and corridor walls shall be constructed using
3-5/8" 25 gauge,
and 5/8" gypsum wallboard and sound attenuation blanket insulation from slab to
structural deck above.
Corridor partitions separating tenant space from the public corridor and
adjacent tenant spaces shall be constructed using 3-5/8" 25 gauge, and 5/8"
gypsum wallboard and sound attenuation blanket
insulation from floor slab to structural deck above.
All tenant LAN rooms to receive 4'-0"x8'-0"x3/4" fire treated plywood sheet for
telephone switch and equipment.
Door Frames: Door frames will be 5" painted Hollow metal knock down.
Entry Doors: PR 3'0" x 8'0" aluminum frame single glazed storefront entry door.
Exterior Door:     3'0" x 6'8" H.M primed door, paint color to match adjacent
wall.
Tenant Doors: Labeled as #3 on Floor Plan ALL dated      3'-0"x7'0"xl-3/8" paint
grade solid
core wood. Doors are to be provided with a manufacturer's lifetime warranty and
be prepped to receive cylindrical locksets, four hinges, floor stops and
silencers.
Tenant Doors: Labeled as #4 on Floor Plan A1.1 dated      3'-0"x7'0"xl-3/8"
paint grade solid
core wood. Doors are to be provided with a manufacturer's lifetime warranty and
be prepped to receive cylindrical locksets, four hinges, floor stops and
silencers with 18" wide sidelight.
Door Hardware: Building standard to be approved by Tenant.
Ceiling Grid:    2x4 Armstrong Silhouette 9/16" bolt-slot white grid with 1/4"
reveal. Typical ceiling
height to be 8'6"AFF.
Ceiling Tile:    2'x4' radar ceiling tile
Vinyl Composite Tile: Armstrong Standard Excelon 12"x12"xi/8" standard
commercial grade vinyl
composite tile, Armstrong Standard Excelon in standard colors as selected by
tenant in rooms selected



--------------------------------------------------------------------------------



by Tenant.
Vinyl Wall Base: Johnsonite 4" high vinyl straight base for carpet. Johnsonite
4" high vinyl cove base for VCT flooring. Standard colors as selected by tenant.
Carpet:     $25 SY installed allowance
Tile: New stone entry allowance $1.4.00 PSF . New restroom tile floor and wall
(4' -0" AFF) allowance of $6.00 PSF
Gym Floor: "Sport" Flooring to be installed. Samples to be sent to tenant for
approval.
Paint: Three (3) coats minimum. Standard colors as selected by Tenant (includes
(1) prime coat and
two finish coats of latex, eggshell finish) with a limit of one (1) color per
room and two (2) colors per
suite. All wood and metal surfaces will receive (1) primer coat and two (2)
coats of semi-gloss paint.
Pantry Millwork: Pantry millwork will be prefabricated upper & lower cabinets
finished in plastic laminate (color selection by Tenant). Counter tops will be
plastic laminate. Handles will be satin
finish, 4" wire style. ADA complaint sink and faucet with 1/4" water line for
coffee maker and ice
maker.
Appliances:     Appliances will include In-Sink-Erator 3/4 horsepower disposal.
Pantry Power: Two GFI outlets on dedicated circuits will be provided above the
counter.
Sprinkler System:    Sprinkler system installed to meet all current applicable
Local and NFPA
standards. All heads to be semi-recessed in center of ceiling tile.
Skylights:    4'x4' skylight with translucent diffuser below
Restroom Specifications:
1.    New or relocated wall hung lavatories
2.    New or relocated wall mounted urinals
3.    New or relocated floor mounted. water closets
4.    New floor tile - $6.00 PSF allowance
5.    New Wall tile - 4'0" AFF, $6,00 PSF Allowance
6.    New Laminate counter
7.    New or reused toilet partitions



--------------------------------------------------------------------------------



8.    Relocated toilet grab bars and accessories
9.    Restrooms to meet code and ADA requirements.
10.     New ADA shower in women's and men's restrooms located near Gym.
HVAC Specifications:
1. The system consists of a combination of rooftop and split system heat pumps
with a combined total of 53.5-tons.
2. The first floor will utilize a total of 28.5 tons of split system heat pumps.
These units will be divided into 8 zones of control. The condensing unit will be
located above the ceiling and mounted up tight to the structure.
3. The second floor will be provided with 25 tons of rooftop package units.
There will be 7 units providing individual zones of control.
4. All duct will be new pre-insulated flexible duct and will include all supply
and return air distribution. Ducts will be equipped    with balancing dampers to
adjust for proper air flow.
5. Control of both the split system and rooftop package heat pumps will be
through electronic programmable thermostats.
6. All equipment will be new with the exception of 16 tons of existing
condensing units and the ductless split system for the IT rooms that require
"24/7" operation.
7. Exhaust fan will be provided for the telephone room with a thermostat control
to circulate conditioned air as required.
8. Exhaust fans will be provided for new restrooms.
9. Gym will be air conditioned with exhaust fan for additional circulation
10. Areas currently deemed as storage areas will not be
conditioned.
11. Smoke detectors will be provided to meet code.
Electrical Specifications:
a.     An energy efficient lighting system using lighting fixtures of the type
and quality described herein will be furnished. Lighting fixtures will utilize
energy efficient T5 lamps in 2 X 4 and 2 X 2 lights. Down lighting to be
installed in the perimeter of the (2) larger conference rooms, with (2) lighting
zones.





--------------------------------------------------------------------------------



b.     In order to save maximum energy and meet current energy conservation
codes it is recommended that lighting fixtures be automatically controlled
wherever possible. Wall mounted occupancy sensor type light switches (building
standard) should be utilized in each individual office, conference room, kitchen
and break area, storage room, etc.
c.     Lighting in tenant corridors, entry lobbies and open office areas where
controlled by wall mounted occupancy sensors is not practical, the lighting
fixtures will be wired to the building wide automatic lighting control system.
This system provides time of day, on/off scheduling of lighting fixtures based
on tenant prescribed standard operating hours. Should the lights in these areas
be required to operate beyond the normal. tenant occupied schedule, a local
override switch will provide two (2) hours of override lighting each time the
switch is activated,
d. Dedicated circuits for all specialty equipment. Tenant to provide equipment
list and electrical requirements.
e. Floor cores in each conference room for power/data/A/V distribution.
f. Building standard distribution for each private office. Minimum of (3)
outlets and ring and string location in each office.
g. Floor cores for power distribution for workstations not abutting to wall.
Building Standard Lighting Fixtures:
a.    New 2 x 4 fluorescent fixtures, parabolic lens
b.    Compact fluorescent downlights (building standard) will be used where
accent            lighting is desired in lobbies, corridors or conference rooms.
c.    Exit lights (building standard) will be provided in corridors and egress
areas to meet            local building codes.
d.    Emergency lights (building standard) will be provided in corridors and
egress areas to meet local building codes. Emergency lights will either be wall
mounted type or be integral with the overhead 2 X 4 light fixtures.
Elevator:
Elevator specifications and finishes to be provided to Tenant and agreed to
prior to lease being executed.
EXTERIOR IMPROVEMENTS:
A. Parking lot - slurry seal and repair as needed, striped, painted curb.
B. Exterior glazing: New 1.75"x6" aluminum storefront system with I" low E
insulated glazing center glazed with standard finish.
C. Existing fluted CMU to be cleaned & painted. Patch & Fill all holes and
damaged areas.



--------------------------------------------------------------------------------



D. New aluminum sunshade awning 48" projection
E. Existing stairwells to remain. Installation of new metal pipe guardrails and
handrails at each stairway.
F. Existing roll-up door to be cleaned and painted.



